PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/793,148
Filing Date: 25 Oct 2017
Appellant(s): Smith, Jermaine



__________________
H. Jay Spiegel
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/16/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/30/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1, 3, 5, 6, 9-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedel et al., U.S. 20160110781, in view of Hosein et al., U.S. 2017/0336441, and further in view of Bergman et al., U.S. 2002/0038259.

(2) Response to Argument
Applicant initially argues that the final rejection dated 7/30/21 fails to state a ground of rejection for claim 8. Claim 8 was canceled by applicant in the amended claims filed 4/29/21.
Applicant argues that the references should not have been combined under KSR rationale A:    Combining Prior Art Elements According to Known Methods To Yield Predictable Results. This argument is incorrect because a finding was made that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately, (see MPEP 2143 (I)(A)). Furthermore, applicant offers no rebuttal evidence against the combination of references.
The only art rejection that applicant argues is that the cited prior art fails to disclose choosing the vendor based upon proximity to a seat location of the user. Paragraphs 37 and 38 of Bergman disclose selecting the closest vendor that services the area in which a user’s seat is located. Under the broadest reasonable interpretation this disclosure meets the argued claim limitation.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RUSSELL S GLASS/  Primary Examiner, Art Unit 3627           



  
                                                                                                                                                                                         
Conferees:

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627   

/Vincent Millin/
Appeal Practice Specialist



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.